RECEIVED |

UNITED STATES DISTRICT COURT
Andrew J. O’Connor and Mary E. Henry DENVER, COLORADO
1220 W. Devonshire Court
Lafayette, CO 80026 JAN 03 2big oo
Tel: (303) 882-1693 JEFFREY P. COLWELL
Tel: (303) 919-7124 CLERK

. + * e A cee eEMvetpeecinen
Email: oconnorandrew@hotmail.com

Email: meandgriff@gmail.com

 

December 27, 2018
VIA REGULAR U.S. MAIL
Alfred A. Arraj United States Courthouse, Room A105
Attn: The Honorable Marcia S. Krieger, Chief Judge
901 19" Street
Denver, CO 80294-3589
Tel: (303) 844-3433

Re: Comcast v. O’Connor, et al., Case No: 18-cv-03158-GPG
Complaint About Discrimination Against Pro Se Litigants and Violations of ADA and
Code of Conduct for United States Judges and Request for Investigation
Dear Judge Krieger:
Please find this complaint about Magistrate Gallagher and his pattern of discrimination against
disabled, cognitively impaired, pro se litigants and request for investigation into Judge

Gallagher’s violations of the ADA and the canons of Code of Conduct for United States Judges.

Please review Defendants’ Motion to Reuse Magistrate Gallagher Pursuant to 28 U.S.C. § 455
U.S.C., Because of Discrimination against Pro Se Defendants and For Violations of the ADA.

If you have any questions in this regard, then please do not hesitate to contact us via email.
Thank you.

Sincerely,

 

‘Andrew J. O’Connor and Mary E. Henry
FILED
CT f UNITED ST)
IN THE UNITED STATES DISTRICT COURT DENVER Cor enct GOURT
FOR THE DISTRICT OF COLORADO

JAN 03 2019
Civil Action No: 18-cv-03158-GPG , JEFFREY P. COLWELL
CLERK
COMCAST OF COLORADO I LLC, ee

Plaintiff,
Vv.
ANDREW J. O’CONNOR and MARY E. HENRY,

Defendants.

 

DEFENDANTS’ MOTION TO RECUSE MAGISTRATE GALLAGHER PURSUANT TO
28 § 455 U.S.C., BECAUSE OF DISCRIMINATION AGAINST PRO SE DEFENDANTS
AND FOR VIOLATIONS OF THE ADA

 

COMES NOW, Defendants Andrew J. O’Connor and Mary E. O’Connor and submits
Defendants’ Motion to Recuse Magistrate Gallagher Pursuant to 28 § 455 U.S.C., Because of
Discrimination against Pro Se Defendants and For Violations of the ADA and respectfully request
that Magistrate Gallagher recuse himself from continuing to preside over the present case and as

grounds therefore states as follows:

1. Pursuant to 28 § 455 U.S.C.(a), any judge or magistrate judge “shall disqualify himself in
any proceeding in which his impartiality might be reasonably questioned.” Additionally,
disqualification is required if the judge or magistrate judge “has a personal bias or

prejudice concerning a party.” 28 U.S.C. § 455 (b) (1).

2. Defendants reasonably questions Magistrate Gallagher ‘s impartiality because of his

demonstrated bias against Defendants as is reflected in the Minute Order dated December
1
24, 2018 and other misconduct. (See Minute Order dated 12/24/18, attached and marked as

Exhibit A).

. Magistrate Gallagher has demonstrated a personal bias and prejudice against Defendant
O’Connor and Pro Se Defendants and violated the American with Disabilities Act (ADA)
as well as violated Canons, 1, 2 and 3 of the Code of Conduct for United States Judges;
consequently, disqualification is in this case required. Martin v. Hunter's Lessee, 14 U.S.

304 (1816) and Elk Grove Unified School District v. Newdow, 542 U.S. 1 (2004).

. On December 27, 2018, Defendants filed a complaint with The Honorable Marcia S.
Krieger, Chief Judge about Magistrate Gallagher’s judicial misconduct and several
violations of Code of Conduct for United States Judges. In light of the pending complaint
and request for investigation into Magistrate’s Gallagher’s judicial misconduct there exist

additional reasonable grounds to question his impartiality in the present case.

. It is clear to Defendants that Magistrate Gallagher does not believe that Defendant
O’Connor, a cognitively impaired pro se litigant who was disabled because of multiple
blunt trauma injuries and a traumatic brain injury because of being hit by a drunk

driver is worthy of pro se deference and shockingly demonstrated his lack of understanding
bias and prejudice against Pro Se Defendant O’Connor in the 12/24/2018 Minute Order
when he said that Defendant O ‘Connor is no stranger to this court or litigation. If that

doesn’t demonstrate bias and prejudice against Defendant O’Connor then nothing does.

. Pro se Defendant O’Connor was hit head-on by a drunk driver on April 30, 1992. As a

result, of being hit head-on by a drunk driver, Defendant O’Connor suffered multiple blunt
2
10.

trauma injuries, was hospitalized for over thirteen months, was near death and suffered a

traumatic brain injury.

Traumatic brain injury (TBI) is a bump, blow or jolt to the head that disrupts the normal

function of the brain.

Pro se Defendant O’Connor along with approximately 5.3 million Americans lives with a
TBI-caused disability and has life-long needs for everyday activities that others take for

granted.

Pro se Defendant O’Connor. has significant limitations related to a number of important
cognitive or “executive” functions, including, but not limited to, impairment of short-term
memory and irregular ability to read, write, analyze, organize, schedule and process
information varying regularly from mild to severe. Pro Se Defendants attach
Neuropsychological Evaluation as proof of Pro Se Defendant O’Connor’s traumatic brain
injury and cognitive limitations requiring additional time. (See Neuropsychological

Evaluation previously attached to Defendants Expedited Motion for Extension of Time).

Unfortunately, Magistrate Gallagher has a shameful history of discriminating against
traumatically brain injured and cognitively impaired pro se litigants. (See Writ of Certiorari

in Tatten vy. City and County of Denver et al., Case No: 18-595 previously attached to

Defendants’ Expedited Motion for Extension of Time).
WHEREFORE, based upon the foregoing, Pro Se Defendants respectfully request that the
Court grant Defendants’ Motion to Recuse Magistrate Gallagher Pursuant to 28 § 455 U.S.C.,

and grant any such further relief deemed appropriate.

Respectfully submitted on December 27, 2018.
ANDREW J. O’>CONNOR AND MARY E. HENRY

Andrew J. O’Connor and Mary E. Henry
Pro Se Defendants

1220 W. Devonshire Court

Lafayette, CO 80026

Tel: (303) 882-1693

Tel: (303) 919-7124

Email: oconnorandrew@hotmail.com
Email: meandgriff@gmail.com

CERTIFICATE OF SERVICE

I hereby certify that on this 27" day of December 2018, a true and correct copy of
DEFENDANTS’ MOTION TO RECUSE MAGISTRATE GALLAGHER PURSUANT TO
28 § 455 U.S.C., BECAUSE OF DISCRIMINATION AGAINST PRO SE DEFENDANTS
AND FOR VIOLATIONS OF THE ADA was emailed and/or deposited in the United States
Mail, first-class postage prepaid and addressed to:

Ballard Spahr

Attn: J. Matthew Thornton
1225 17™ Street, Suite 2300
Denver, CO 80202

Tel: (303) 292-2400

Fax: (303) 296-3956

Email: thorntonj@ballardspahr.com
Attorneys for Plaintiff {L24

. Andrew J. O’ Connor
 

Vncww TF. OCmrar

M E / ry ger 2 Bee LS
~ , ime SB tt

   

Birmivece — (OUST SP
1D F002 KG DQUULDS

Aldvect A. trig US. Courthorge, Room A10S
tin: The, Hohoble Murcix S. Kvery Oheed dite
GO| ath Street

Uinver, CO 7024-3579

 

 

we
e
al

WoUMA AP UIP VED LTTE THEE En

A.
att 7
a i

a Pend Ri.
— “oo for.
~~ eae
